33/ -/r                332-/^ 33I~/JT 33V^S6 33?*/;
33wr                   337* /jT ELECTRONIC RECORD 33g-^5* 335 "/i"
                                                                                    Miscellaneous/Other Criminal
                                                                                    including Misdemeanor or
   COA#        10-15-00055-CR                                          OFFENSE:     Felony

               William Arthur Mcintosh v. The State of
   STYLE:      Texas                                                   COUNTY:      Ellis

   TRIAL COURT:                 40th District Court                                                     MOTION
   TRIAL COURT #:               20084CR                                  FOR REHEARING IS:
   TRIAL COURT JU IDGE:         Hon. Bob Carroll                         DATE:
   DISPOSITION:        DISIVIISSED                                      JUDGE:




   DATE:         Ma rch   5,   2015

   JUSTICE:      Scoggins                       PC           S   YES

   PUBLISH:                                     DNP:   YES


   CLK RECORD:                                                   SUPPCLKRECORD:
   RPTRECORD:                                                    SUPPRPTRECORD:
   STATE BR:                                                     SUPP BR:
   APPBR:                                                        PROSE BR:




                                      IN THE COURT OF CRIMINAL APPEALS


   ELECTRONIC RECORD                                                      CCA#       391'/y THMU 340 -/S*
                PftO St                 Petit   ion                         Disposition:

   FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

                                                                            JUDGE:

   DATE: -Joly Z^. 2.0/<                                                    SIGNED:.                     PC:.

   JUDGE:     /^C                                                           PUBLISH:                    DNP:




                       MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

   CCA IS:                       ON                                                                ON

   JUDGE:                                                                   JUDGE: